DETAILED ACTION

This Office Action is in response to the RCE filed 11/24/2020.  Claims 4, 8, 13, and 16-18 have been previously canceled.  New claim 19 has been added.  Claims 1-3, 5-7, 9-12, 14-15, and 19 are currently pending in the application.

	Notice of Pre-AIA  or AIA  Status	

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant's arguments filed 11/24/2020 have been fully considered but they are not persuasive.
Regarding Applicant’s argument that Chandrasekhar et al. is totally different from the amended claim language of claim 1, the Examiner respectfully disagrees.  Specifically, Applicant argues that the UE of Chandrasekhar et al. that receives the uplink grant from the eNB is a UE which has accessed the channel, otherwise, this UE could not receive the uplink grant.  The Examiner disagrees with this interpretation of Chandrasekhar et al.  Chandrasekhar et al. teaches that the Dynamic grant used to grant the LBT resources to the use is signaled via a Licensed Pcell for cross-carrier scheduling (See page 5 paragraph 67 of Chandrasekhar et al.).  Thus, the UE receives 
Applicant also argues that “nowhere does Tomeba describe or suggest a base station transmits a resource reservation that comprises a CTS-to-self to both a terminal apparatus for which the resource is reserved and other terminal apparatuses that access the channel.  The Examiner respectfully disagrees.  Tomeba et al. teaches that its CTS-to-send signal is received by both the terminal apparatus as the destination of the CTS (i.e. the claimed first user equipment) as well as terminal apparatuses other than the terminal apparatus as the destination of the CTS (i.e. the claimed second user equipment) (See page 7 paragraph 80 of Tomeba et al.).  Thus, it is clear that the CTS-to-self signal is received by both a terminal apparatus that for which the unlicensed band is being reserved as well as other terminal apparatuses for which the unlicensed band is not reserved.  Therefore, Tomeba et al. does disclose the CTS-to-self signal being sent to all terminal apparatuses in order to reserve the unlicensed band for a specified terminal apparatus.
Applicant further argues that a person of ordinary skill in the art as of the priority date of the present application would not seek to combine Chandrasekhar et al. with Tomeba et al., as suggested without resorting to impermissible hindsight analysis.  Applicants’ Remarks do not provide any further specific reasons regarding this argument.  As shown in the rejections, transmitting the CTS-to-self has the advantage 
Therefore, rejections based on the previously cited prior art are maintained.  Please see the rejections below for further detail.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-7, 9-12, 14-15, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Chandrasekhar et al. (U.S. Publication US 2017/0041805 A1) in view of Tomeba et al. (U.S. Publication US 2017/0111801 A1).
With respect to claims 1 and 10, Chandrasekhar et al. discloses an apparatus for scheduling an uplink transmission resource comprising a memory storing computer programs, a transceiver, and a processor reading the computer programs to perform a (See the abstract, page 3 paragraphs 46-47, page 5 paragraph 65, and Figures 2 and 6 of Chandrasekhar et al. for reference to an apparatus, such as an LTE-eNB, including a transmitter and receiver, which comprise a transceiver, a comptroller comprising a processor, and memory storing software instructions that when executed by the processor perform a method of scheduling access to a shared medium for uplink transmission).  Chandrasekhar et al. also discloses determining, by a base station, a Listen Before Talk (LBT) resource over an unlicensed carrier in an uplink sub-frame, the LBT resource is used for a first user equipment that has not accessed a channel, to LBT operations (See page 1 paragraph 15, page 5 paragraph 65, and Figure 6 of Chandrasekhar et al. for reference to an eNB performing a downlink LBT process and determining uplink subframes of an unlicensed spectrum, which are resources, to be reserved in the unlicensed spectrum for a UE that has not accessed the channel to perform a LBT process to transmit uplink data).  Chandrasekhar et al. further discloses sending, by the base station, a notification of the resource to be reserved in the uplink sub-frame to a user equipment (See page 5 paragraph 65 and Figure 6 of Chandrasekhar et al. for reference to the eNB transmitting an uplink grant to the UE notifying the UE of the scheduled subframes for uplink transmission).  Although Chandrasekhar et al. discloses the eNB transmitting an uplink grant to the UE indicating that the UE is scheduled to transmit its data during reserved subframes (See page 5 paragraph 65 and Figure 6 of Chandrasekhar et al.), Chandrasekhar et al. does not specifically disclose notifying, by the base station, a second user equipment that has accessed the channel of not transmitting any uplink signal over the LBT resource, by sending a (See page 6 paragraphs 73-75, page 7 paragraphs 80-82, and Figure 5 of Tomeba et al.).  Transmitting a CTS-to-self as a part of a resource reservation message has the advantage of ensuring that other devices for which the resource is not reserved may be notified of the resource reservation and refrain from transmitting during the reserved resource, thereby reducing interference during the reserved resource.  Thus, it is believed that it would have been obvious for one of ordinary skill in the art at the time of filing when presented with the work of Tomeba et al., to include within the system and method of Chandrasekhar et al. the use of a CTS-to-self as a part of a resource reservation in an unlicensed band, as suggested by Tomeba et al., with the motivation being to reduce interference during reserved resources.  
With respect to claims 2 and 11, Chandrasekhar et al. discloses wherein the base station sends the notification of the LBT resource in the uplink sub-frame to the second equipment semi-statically or dynamically (See page 5 paragraph 67 and Figure 6 of Chandrasekhar et al. for reference to the eNB sending dynamic uplink grants to the UE).  As shown above with respect to the rejections of claims 1 and 10, Tomeba et al., renders obvious the notification being sent to the user equipment that has accessed the channel via a CTS-to-self indication.
With respect to claims 3 and 12, Chandrasekhar et al. discloses , wherein sending, by the base station, the notification of the LBT resource in the uplink sub-frame to the second user equipment comprises: when the base station sends the notification of the LBT resources in the uplink sub-frame to the second user equipment semi-statically, sending, by the base station, the notification of the LBT resource in the uplink sub-frame to the second user equipment via non-physical layer signaling; or when the base station sends the notification of the LBT resource in the uplink sub-frame to the second user equipment dynamically, sending, by the base station, the notification of the LBT resource in the uplink sub-frame to the second user equipment via physical layer signaling (See page 5 paragraph 65, page 5 paragraph 67, and Figure 6 of Chandrasekhar et al. for reference to the dynamic uplink grants being sent via a Physical Downlink Control Channel (PDCCH), which is physical layer signaling).  As shown above with respect to the rejections of claims 1 and 10, Tomeba et al., renders obvious the notification being sent to the user equipment that has accessed the channel via a CTS-to-self indication.
With respect to claims 5 and 14, Chandrasekhar et al. discloses wherein the notification carries one or a combination of: an indicator that the second user equipment needs to reserve the resource in the uplink sub-frame; the uplink sub-frame comprising the LBT resource in the uplink sub-frame, and a position of the LBT resource in the uplink sub-frame; and a size of the LBT resource in the uplink sub-frame comprising the LBT resource (See page 5 paragraph 65 and Figure 6 of Chandrasekhar et al. for reference to the uplink grant indicating the specific uplink subframes scheduled for the UE, such that the grant specifies the uplink subframes and a position of the resources to be reserved, as well as a size of the resource to be reserved, i.e. an amount of subframes).  As shown above with respect to the rejections of claims 1 and 10, Tomeba et al., renders obvious the notification being sent to the user equipment that has accessed the channel via a CTS-to-self indication.
With respect to claims 6 and 15, Chandrasekhar et al. discloses wherein the LBT resource is located at a head or a tail of at least one uplink sub-frame (See page 5 paragraph 65 and Figure 6 of Chandrasekhar et al. for reference to the uplink grant indicating multiple subframes reserved from uplink transmission, such that the resources for uplink transmission include both a head and tail of at least one subframe).
With respect to claim 7, Chandrasekhar et al. discloses a method for uplink transmission (See the abstract, page 5 paragraph 65, and Figure 6 of Chandrasekhar et al. for reference to a method for uplink transmission).  Chandrasekhar et al. also discloses receiving, by a user equipment, a notification of a Listen Before Talk (LBT) resource over an unlicensed carrier in an uplink sub-frame, transmitted by a base station (See page 5 paragraph 65 and Figure 6 of Chandrasekhar et al. for reference to the eNB transmitting an uplink grant to a UE notifying the UE of scheduled subframes for unlicensed LBT uplink transmission).  Chandrasekhar et al. also discloses determining, by the user equipment, the LBT resource in the uplink sub-frame according to the notification, the LBT resource is used for a first user equipment that has not accessed the channel to perform Listen Before Talk (LBT) operations (See page 1 paragraph 15, page 5 paragraph 65, and Figure 6 of Chandrasekhar et al. for reference to the UE determining uplink subframes in resources of an unlicensed spectrum to be reserved for uplink transmission according to the uplink grant received from an eNB, wherein the resources are to be reserved in the unlicensed spectrum for a UE that has not accessed the channel to perform a LBT process to transmit uplink data).  Although Chandrasekhar et al. discloses the eNB transmitting an uplink grant to the UE indicating that the UE is scheduled to transmit its data during reserved subframes (See page 5 paragraph 65 and Figure 6 of Chandrasekhar et al.), Chandrasekhar et al. does not specifically disclose that a notification of the LBT resource is also sent to a second user equipment that has accessed the channel, and not transmitting, by the second user equipment, any uplink signal over the LBT resource, and transmitting, by the second user equipment, uplink signal over resources other than the LBT resource in the uplink sub-frame.  However, Tomeba et al., in the field of communications, discloses a base station transmitting a resource reservation signal that comprises a CTS-to-self, such that a notification of a resource to be reserved is transmitted to both a terminal apparatus for which the resource is reserved and other terminal apparatuses that access the channel, wherein the other terminal apparatuses stop transmitting packets during the reserved resource (See page 6 paragraphs 73-75, page 7 paragraphs 80-82, and Figure 5 of Tomeba et al.).  Tomeba et al. also discloses that the unlicensed band in used in addition to a licensed band such that licensed band transmissions may be performed by the other terminal apparatuses at the same time as the reserved unlicensed band resources are used while not interfering with the transmissions in the unlicensed band (See page 2 paragraph 23 and page 3 paragraphs 35-36 of Tomeba et al.).  Receiving a CTS-to-self as a part of a resource 
With respect to claim 9, Chandrasekhar et al. discloses wherein the LBT resource in the uplink sub-frame, is preconfigured; or the second user equipment receives the notification of the LBT resource in the uplink sub-frame, sent semi-statically or dynamically by the base station, and determines from the notification t the LBT resource in the uplink sub-frame (See page 5 paragraphs 65-66 and Figure 6 of Chandrasekhar et al. for reference to the UE receiving a dynamic UL grant from the eNB that the UE uses to determine the uplink subframe resources to be reserved for uplink transmission).  As shown above with respect to the rejections of claim 7, Tomeba et al., renders obvious the notification being received by the user equipment that has accessed the channel via a CTS-to-self indication.
With respect to claim 19, Chandrasekhar et al. discloses a method for uplink transmission (See the abstract, page 5 paragraph 65, and Figure 6 of Chandrasekhar et al. for reference to a method for uplink transmission).  Chandrasekhar et al. also discloses receiving, by a user equipment, a notification of a (See page 5 paragraphs 65-67 and Figure 6 of Chandrasekhar et al. for reference to the eNB transmitting an uplink grant to a UE notifying via a Licensed carrier for cross-carrier scheduling of the UE to reserve a LBT resource for the UE over an unlicensed carrier).  Chandrasekhar et al. also discloses determining, by the first user equipment, that the channel is clear by performing the LBT operations based on the LBT resource, and accessing, by the first user equipment, the channel (See page 5 paragraphs 65-67 and Figure 6 of Chandrasekhar et al. for reference to the UE determining uplink subframes in resources of an unlicensed spectrum to be reserved for uplink transmission according to the uplink grant received from an eNB, performing a LBT process on the scheduled LBT resource, and transmitting a reservation signal followed by PUSCH on the scheduled resources).  Although Chandrasekhar et al. discloses the eNB transmitting an uplink grant to the UE indicating that the UE is scheduled to transmit its data during reserved subframes (See page 5 paragraph 65 and Figure 6 of Chandrasekhar et al.), Chandrasekhar et al. does not specifically disclose that a notification of the LBT resource is also sent to a second user equipment that has accessed the channel, and transmitting, by the second user equipment, uplink signal over resources other than the LBT resource in the uplink sub-frame.  However, Tomeba et al., in the field of communications, discloses a base station transmitting a resource reservation signal that comprises a CTS-to-self, such that a notification of a resource to be reserved is (See page 6 paragraphs 73-75, page 7 paragraphs 80-82, and Figure 5 of Tomeba et al.).  Tomeba et al. also discloses that the unlicensed band in used in addition to a licensed band such that licensed band transmissions may be performed by the other terminal apparatuses at the same time as the reserved unlicensed band resources are used while not interfering with the transmissions in the unlicensed band (See page 2 paragraph 23 and page 3 paragraphs 35-36 of Tomeba et al.).  Receiving a CTS-to-self as a part of a resource reservation message has the advantage of ensuring that devices for which the resource is not reserved may be notified of the resource reservation and refrain from transmitting on the unlicensed resource, while still being able to transmit on licensed resources, thereby reducing interference during the reserved resource.  Thus, it is believed that it would have been obvious for one of ordinary skill in the art at the time of filing when presented with the work of Tomeba et al., to include within the system and method of Chandrasekhar et al. the use of a CTS-to-self as a part of a resource reservation in an unlicensed band, as suggested by Tomeba et al., with the motivation being to reduce interference during reserved resources on an unlicensed band.  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jason E Mattis whose telephone number is (571)272-3154.  The examiner can normally be reached on M-F 7:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-2723155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASON E MATTIS/Primary Examiner, Art Unit 2461